Citation Nr: 1420584	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  06-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to higher ratings for multiple sclerosis and its manifestations, combined to 30 percent prior to November 9, 2006; 50 percent from November 9, 2006, through September 1, 2009; 60 percent from September 2, 2009, through August 24, 2010; 70 percent from August 25, 2010, through March 21, 2013; and 90 percent from March 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial rating of 30 percent for multiple sclerosis with optic neuritis, left eye, and unsteady gait, effective July 22, 2004.  In June 2005, the Veteran filed a notice of disagreement with the initial rating.  A statement of the case was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2006.  

In a May 2007 rating decision, the RO granted a separate 30 percent rating for urinary retention, effective November 9, 2006.

In September 2008, the Veteran and his mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

In a March 2009 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 17, 2008.  After completing further action, in January 2010, the RO awarded a separate, noncompensable rating for bilateral optic neuritis with mild loss of visual acuity, effective July 22, 2004; and continued to deny the claim for higher rating (as reflected in a September 2010 supplemental statement of the case).

Subsequently, in an October 2010 rating decision, the RO granted a separate 10 rating, each, for weakness of the right upper and lower extremities, effective September 2, 2009 and granted a separate 10 percent rating, each, for weakness of the left upper and lower extremities, effective August 25, 2010.  The RO also eliminated the separate 30 percent rating for urinary retention (which had been awarded effective November 9, 2006) and recharacterized the Veteran's "multiple sclerosis with an unsteady gait" as "multiple sclerosis with bladder dysfunction" (which had been granted effective July 22, 2004).  The RO then returned the matter on appeal to the Board for further consideration.

In January 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  Specifically, the RO was asked to obtain a copy of the two VA compensation examinations that the Veteran underwent in December 2008 and, more broadly, to obtain copies of the Veteran's VA medical records from after July 22, 2010.  The RO was also directed to attempt to obtain records from the Social Security Administration (SSA) that were generated in connection with the Veteran's December 2009 award of disability benefits from that agency.  All of these records were successfully obtained.

In the January 2011 remand, the Board also directed the RO to take corrective action with respect to that portion of the October 2010 rating decision in which the RO/AMC eliminated the separate 30 percent rating for urinary retention, as that RO action was deemed an improper reduction because it did not follow the proper procedures pursuant to 38 C.F.R. § 3.105(e). 

In a February 2012 rating decision, the AMC restored the separate 30 percent rating for urinary retention, effective November 9, 2006, and reverted to the prior characterization of the multiple sclerosis disability as "multiple sclerosis with an unsteady gait."  The RO otherwise continued to deny the claim (as reflected in a February 2012 supplemental statement of the case).

In January 2013, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  Specifically, the Board noted that not all of the Veteran's impairment potentially associated with multiple sclerosis had been evaluated in the most recent VA examination as directed in the January 2011 remand.  The Board also requested that the RO/AMC obtain all VA outpatient treatment records since January 2012.  

In a June 2013 rating decision, the AMC granted service connection and assigned a 10 percent rating for a pharynx/larynx condition as a manifestation of multiple sclerosis.  The AMC also granted higher ratings of 30 percent each for the right upper and lower extremities, 20 percent each for the left upper and lower extremities, and 10 percent for bilateral optic neuritis.  All new and increased ratings were effective March 22, 2013.  The AMC otherwise continued to deny the claim (as reflected in a June 2013 supplemental statement of the case).
 
In prior adjudications, VA has characterized the issue on appeal as "entitlement to an initial rating in excess of 30 percent for multiple sclerosis."  The Board notes, however, that 38 C.F.R. § 4.124a, under which multiple sclerosis is rated, generally directs that neurological conditions and convulsive disorders be rated based on disability from the disease itself and its associated manifestations.  If these ratings do not equal at least 30 percent, then Diagnostic Code 8018 directs that a minimum rating of 30 percent be assigned.  Thus, evaluating the Veteran's multiple sclerosis necessarily involves evaluating the severity of the disabilities that are considered associated manifestations of the multiple sclerosis.  Although only the combined ratings are noted in the characterization of appeal as a single issue (as reflected on the title page), the Board will consider the propriety of all pertinent ratings.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that were considered by the AMC in the June 2013 SSOC.    



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's multiple sclerosis was diagnosed in June 2004, and has progressed during the time frame covered by the appeal to involve manifestations of optical neuritis, urinary retention, central nervous system deficits affecting muscle control and strength of the bilateral upper and lower extremities, and difficulty swallowing. 

3.  Prior to March 22, 2013, optical neuritis impaired corrected distance vision not worse than 20/50 and 20/30 in the right and left eyes respectively with color perception deficits but no loss of field of vision.   

4.  As of March 22, 2013, optical neuritis impaired corrected distance vision was measured as 20/70 and 20/40 in the right and left eyes respectively with color perception deficits but no loss of field of vision.  

5.  From March 16, 2005 to July 11, 2005, the Veteran's urinary retention caused a voiding interval of between two to three hours.  

6.  As of July 12, 2005, the Veteran's urinary retention has required intermitted self-catherization.  

7.  From June 12, 2005 to March 21, 2013, the Veteran's multiple sclerosis manifested as mild weakness and neurologic dysfunction of the bilateral upper extremities.  

8.  As of March 22, 2013, the Veteran's multiple sclerosis manifested as moderate weakness and neurologic dysfunction of the bilateral upper extremities.  

9.  From February 10, 2005 to March 21, 2013, the Veteran's multiple sclerosis manifested as mild weakness of the bilateral lower extremities and an abnormal gait requiring the use of a cane for ambulation. 

10.  Beginning March 22, 2013, the Veteran's multiple sclerosis has manifested as moderate weakness of the bilateral lower extremities and an abnormal gait requiring the use of a walker or wheelchair for ambulation. 

11.  Beginning March 22, 2013, the Veteran's multiple sclerosis has manifested as slurred speech and swallowing difficulty with sensory and motor deficits causing moderate incomplete paralysis of the tenth cranial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for multiple sclerosis and its associated manifestations, prior to March 16, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.79, diagnostic Code 6026, 6055-66, 4.120, 4.115a, 4.124a, Diagnostic Code 8018, 8210, 8513-15, 8521 (2013). 

2.  For separately-rated optical neuritis, the criteria for an initial compensable rating prior to March 22, 2013, and for rating in excess of 10 percent from that date are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6026, 6055-66 (2013). 

3.  For separately-rated obstructive voiding and urinary retention, the criteria for a rating of 10 percent, from March 16, 2005 to July 11, 2005, and a 30 percent but no higher rating from July 12, 2005, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, 4.115a (2013).   

4.  For separately-rated neurologic dysfunction of the right and left upper extremities, the criteria for a rating of 20 percent, each, from July 12, 2005 to March 21, 2013, and for ratings of 40 and 30 percent, respectively, from March 22, 2013, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.79, 4.124a, Diagnostic Codes 8513 (2013). 

5.  For separately-rated weakness of the right and left legs, the criteria for a rating of 10 percent rating, each, from February 10, 2005 to March 21, 2013, and a 20 percent rating, each, from March 22, 2013, are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.79, 4.124a, Diagnostic Code 8521(2013). 

6.  For a separately-rated pharynx/larynx disorder, the criteria for a compensable rating prior to March 22, 2013, and for a rating in excess of 10 percent from that date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8210 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Because the Veteran disagreed with the initial rating assigned following the grants of service connection for multiple sclerosis with optical neuritis left eye and unsteady gait, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted higher ratings during the pendency of the appeal and inasmuch as higher ratings for this disability are available, the Veteran is presumed to seek the maximum available benefit for a disability.  The Board has characterized the appeal as now encompassing the matter as set forth on the title page.  The claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2004, the RO provided notice that explained the Veteran's and VA's respective responsibilities to obtain relevant evidence but did not inform the Veteran of the method for assignment of a rating and effective date.  Following a May 2005 rating decision that granted service connection and a 30 percent rating for multiple sclerosis, in March 2006, April 2009, and January 2011, the RO provided an additional notices that explained the general method for assignment of a rating and effective date.  Although adjudicative documents may not substitute for adequate notice, the RO provided the specific rating criteria applied to the Veteran's manifestations of multiple sclerosis as they were recognized for compensation throughout the pendency of the appeal with opportunities for the Veteran to respond.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In September 2008, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2008 hearing, the undersigned noted the issue on appeal.  Information was solicited regarding the Veteran's manifestations of multiple sclerosis as well as the functional impact such disability has on her daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not suggested, the hearing discussion revealed the need for further development as directed in a November 2008 remand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing is legally sufficient.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of February 2005, July 2005, December 2006, December 2008, April 2009 with addendum in September 2009, August 2010 (opinion only), and March 2013 VA examinations.  The Board concludes that the examinations are adequate because they included a review of the history, a physical examination, a review of relevant clinical testing, and appropriate diagnoses with findings applicable to the rating criteria.  The additional development directed by the Board in a January 2013 remand was accomplished.  Also of record and considered in connection with the appeal is the transcript of the September 2008 Board hearing (discussed above) as well as various written statements provided by the Veteran, her mother, sister, and  her representative, on her behalf.  Letters from the Veteran and her mother and sister dated in March 2013 were dated stamped as received by the RO in April 2013 but were not noted as considered by the AMC in a June 2013 supplemental statement of the case.  However, the Board has determined that the reports of the manifestations of the Veteran's disease by her relatives at that time are cumulative of those reported by the Veteran and addressed by a VA examiner in March 2013, and that examination report was considered by the AMC in the award of increased ratings.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which she might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

The Veteran served as a U.S. Coast Guard health services technician.  She contended in several statements and in a June 2008 Board hearing that the manifestations of multiple sclerosis are more severe than are contemplated in the initial and staged ratings.  The manifestations include weakness, numbness, and stiffness of the upper and lower extremities affecting mobility and dexterity, bladder dysfunction, vision deficits, fatigue, loss of concentration, and depression.  

Service treatment records are silent for any diagnoses or treatment for multiple sclerosis.  However, physicians reviewing the records after service noted that the Veteran had been treated at sick call for several symptoms that were consistent with multiple sclerosis.  

The RO received the Veteran's claim for service connection for multiple sclerosis and a left eye disorder in July 2004, greater than one year from the date of discharge from active duty. 

In June 2004, the Veteran was examined by a VA ophthalmologist for blurred vision in the left eye.  The physician noted a diopter shift in the left eye and referred the Veteran for a neurologic examination.  In July 2004, VA neurologist noted left eye vision changes; decreased color perception; subacute parathesias in the right leg, right side abdomen, and thorax; and vertigo.  A magnetic resonance image showed evidence of brain disease consistent with multiple sclerosis.  The neurologist reviewed the results of laboratory and imaging studies and diagnosed multiple sclerosis with left optic neuritis and prescribed medication and physical therapy.  The Veteran experienced exacerbations in October 2004 and January 2005 with some gait instability but no bladder incontinence.  The Veteran was hospitalized briefly on both occasions for medication.  On examination, memory and concentration were normal. There was some loss of sensation in the left arm and leg but near normal strength and muscle tone and a normal gait.  Symptoms were noted as improving with treatment after each exacerbation. 

In February 2005, a VA nurse practitioner (NP) noted that the Veteran was using a cane for stability while ambulating, living with her parents, and receiving part time visiting nurse care to assist with the activities of daily living and care for her child.  Leg strength was normal but hand grip strength was slightly diminished   Reflexes in the upper and lower extremities were hyperactive.  The same day, a VA ophthalmologist performed an eye examination and noted corrected distant vision as 20/20 on the right and 20/40 on the left with near vision deficits on the left.  Bilateral interocular pressures, cornea, anterior chamber, iris, lens, bilateral muscle function, balance, field of vision, and rentinal examinations were normal.  The physician diagnosed optic neuritis of the left eye.  In March 2005, a VA clinician noted the Veteran's report of urinary hesitancy, frequency of voiding 9 to 10 times per day, and occasional urinary tract infections.  Although the clinician noted the on-going history of multiple sclerosis, but he did not note that the symptoms were manifestations of the neurologic disease.  

In May 2005, the RO granted service connection and a minimum rating of 30 percent, effective the date of receipt of claim in July 2004, but ordered additional examinations.  

Later in May, the attending VA neurologist noted that the Veteran was experiencing multiple sclerosis exacerbations about monthly without hospitalization but that they improved with medication.  The Veteran continued to experience left arm and foot weakness and numbness.  She was advised to employ self-catheterization to relieve urinary retention but had not started to do so.  The Veteran reported difficulty sleeping, and the neurologist modified the prescribed medication.  Gait was normal with near normal muscle strength of the upper and lower extremities but some loss of sensation in the left arm.  

In July 2005, a VA advanced practice registered nurse (APRN) examined the Veteran and noted her reports of an increase in symptoms since the previous February.  She reported exacerbations once per month that did not require hospitalization but involved increased whole body pain with numbness, tingling, and sharp pain when turning her head or bending over.  She reported increased fatigue, muscle cramping, left arm weakness, unsteady balance and gait with symptoms more severe with higher environmental temperatures.  She reported the onset of bladder problems requiring self-catheterization, and the onset of vision difficulty in the right eye.  She reported a weak hand grip causing illegible writing and dropping objects.  She required assistance in performing child care and daily activities of living.  On examination, the APRN noted few clinical observations regarding the specific symptoms other than an unsteady gait, reduction of motor strength and sensitivity in the upper left arm, and reduction of vibration sensation in the lower legs.  The APRN noted that bladder dysfunction was a symptom of multiple sclerosis.  

In July 2005, the Veteran underwent a VA psychiatric examination.  Following a review of the Veteran's service and post-service records and a summary of the current mental health symptoms, the examiner diagnosed major depression that pre-existed service and the onset of multiple sclerosis but was aggravated by events in service and by recent family deaths.  The examiner found only a mild contribution to the symptoms from the Veteran's neurologic disease.  In September 2005, the RO granted service connection and a 30 percent rating for depression, effective the date of claim in July 2004.   

In a statement enclosed with an August 2006 substantive appeal, the Veteran continued to report experiencing the symptoms noted by the APRN in 2005.  She reported that self-catheterization was necessary three to four times per day and that she continued to experience imbalance, vision deficits in both eyes, and loss of feeling and strength in all extremities.  She further reported that the symptoms caused her to be unable to maintain a job.  

On November 9, 2006, the Veteran's representative submitted a claim for separate service connection for urinary retention secondary to multiple sclerosis.  The representative reported that the Veteran was living with parents and was not able to function on her own.  In December 2006, a VA physician evaluated the severity of the bladder dysfunction, manifested by urinary retention.  The physician reviewed the records to date and noted that in March 2005, the Veteran experienced a urinary tract infection and some feeling of incomplete voiding, but testing in May 2005 was normal with minimal retention.  However, the need to self-catherize to the extent reported by the Veteran was abnormal, notwithstanding some improvement during a recent pregnancy.  Nevertheless, the physician noted that the urinary retention was a result of multiple sclerosis.  In May 2007, the RO granted separate service connection and a 30 percent rating for urinary retention, effective November 9, 2006, the date of claim.

In March 2008, the Veteran underwent physical and psychiatric examinations ordered by the Social Security Administration.  The psychiatric examiner filed a very brief, check-the-box report and diagnosed a history of depression imposing impairment that was not severe and reported symptoms that were only partially credible.   The physical examiner found that the Veteran had some lifting, pulling, and pushing limitations and some limitations in standing and walking endurance but no manipulative or visual limitations.  The examiner noted that the Veteran was not precluded from light work.  

In September 2008, the Veteran provided testimony at a Board videoconference hearing.  The Veteran reported whole body pain, and tingling, weakness, and loss of sensation in the extremities that affected balance, caused falls, and required the use of a cane for walking. The Veteran reported seeing pastel colors and general difficulty with vision that precluded driving an automobile.  The Veteran reported continued self-catheterization three to four times per day, slurred speech, difficulty swallowing, vertigo, memory loss, and sleep deficits.  The Veteran's mother reported that she spent four to five hours daily at the Veteran's apartment to assist with child care and with the Veteran's activities of daily living.  In November 2008, the Board remanded the claim to obtain current VA outpatient treatment records and a comprehensive examination.  

VA outpatient records in 2008 showed on-going care for a variety of symptoms including back pain and gastrointestinal and swallowing difficulties that were not noted as residuals of multiple sclerosis. 

On September 17, 2008, the RO received the Veteran's claim for a total rating based on individual unemployability 

In December 2008, the Veteran underwent a VA vision examination and general medical examination.  On December 9, 2008, a VA ophthalmologist noted a review of the claims fie and the Veteran's reports of daily episodes of blurred vision, color vision, and distance judgment that lasts for hours and can progress to a complete loss of vision in one eye, exacerbated by heat, exercise, and exertion.   On examination, the Veteran had corrected distance vision of 20/50 and 20/20 in the right and left eyes respectively with the need for near vision correction.  Color perception was absent in the right eye and mildly deficient in the left eye.  Other clinical factors and tests were normal except for slight pallor of the right optic disc.  The ophthalmologist concluded that the vision deficits precluded the Veteran from performing most jobs except for those that can be performed by the blind people in a sedentary position.  

On December 22, 2008, a VA physician noted a review of the claims file and accurately summarized the history.  The physician referred to the vision examination and addressed other symptoms reported by the Veteran including numbness and weakness of the extremities, general fatigue, imbalance, a band sensation around the abdomen, swallowing difficulties, memory loss, and difficulty multi-tasking.  The Veteran had not worked since military service and required assistance from her mother with the care of two small children and some activities of daily living.  The Veteran continued to experience urinary retention and performed regular self-catheterization two to three times per day.  On examination, the physician noted the effects of nerve enervation of the muscles of all extremities with mild loss of left hand grip strength, mild bilateral atrophy of muscles of the legs, decreased muscle control, and an inability to feel the floor when walking.  The physician concluded that the Veteran was unable to work in any physical or sedentary capacity.  

In April 2009, a VA neurologist noted a review of the claims file and accurately summarized the history of symptoms and treatment for multiple sclerosis and noting that since the exacerbations in 2005, the disease had been relatively stable.  The physician noted current complaints of blurred vision limiting the ability to read for extended periods of time, urinary incontinence and retention, unsteady gait and poor balance, and numbness on the right side of the body.  Testing on the left side of the body was normal.  The Veteran experienced clumsiness and weakness of the right hand that caused slow and somewhat illegible handwriting and trouble using a computer keyboard.  The Veteran reported the continued use of a cane and fatigue on walking distances.  The physician noted that the Veteran was prescribed medication for neuropathic pain but had no pain symptoms at the time of the examination.  Past symptoms of difficulty swallowing were now rare, and the physician concluded that the symptoms were secondary to esophageal dysphagia and not multiple sclerosis.  The physician concluded that the neurologic, urinary, and optic symptoms were caused by multiple sclerosis.  

On examination, visual acuity was 20/40 and 20/30 on the right and left respectively with full field and no nystagmus but with slight pallor of the right optic nerve.   Motor examination showed rapid alternating movements of the hands, mild weakness of the finger extensors, triceps, and iliopsoas.  There was mild spasticity of the right arm and leg with decreased arm swing and slight abduction of the hip while walking with an unsteady gait.  Sensory examination showed greatly diminished position, cold, and pinprick sensation on the right arm and leg.  

In a September 2009 addendum, the neurologist again confirmed that the right side neurologic symptoms were not peripheral neuropathy but rather symptoms of multiple sclerosis.  

In January 2010, the RO granted a noncompensable rating for optical neuritis, effective in July 2004, the date of receipt of claim for service connection for multiple sclerosis.  

On August 25, 2010, a VA neurologist was tasked with providing an opinion on the nature and affected nerves associated with the Veteran's multiple sclerosis.  From a review of the record only, the neurologist noted that the disease did not cause neuropathy or radiculopathy in the extremities.  Rather, the disease caused cerebellar and central nervous system dysfunction that manifested as alternating rapid movements of the hands, muscle weakness and spastic tone, wide-based and unsteady gait, central sensory abnormalities, and optic neuritis.  He concluded that the disease was the cause of neurologic symptoms of both the upper and lower extremities.  

In October 2010, the RO granted 10 percent ratings each for weakness of the right upper and lower extremities, effective September 2, 2009, and for weakness of the left upper and lower extremities, effective August 25, 2010.  The RO inadvertently combined the previous separate ratings for multiple sclerosis and bladder dysfunction.  The error was corrected by the Appeals Management Center (AMC) in February 2012.  

In January 2011, the Board again remanded the claim to obtain additional VA and Social Security Administration records and to provide the Veteran with the opportunity to identify or submit additional evidence.  The AMC provided an adequate notice the same month and obtained the missing VA and Social Security records.  Therefore, the Board finds that there was substantial compliance with the remand instructions. 

The SSA records showed that the Veteran was granted disability benefits for her neurologic disease for disability that began in January 2005.  The records used in the adjudication were the VA records and the March 2008 SSA examiner reports discussed above.  After an initial denial of benefits in March 2008, the Veteran appeared at a hearing that included testimony from a vocational expert.  The expert's testimony was not made part of the record.  SSA disability benefits were granted in November 2009 with greater probative weight assigned to the vocational expert's testimony.  

In July 2011, the Veteran was examined by a VA contract chiropractor.  The Veteran reported that she had undergone a lumbar spine laminectomy in November 2010 because of a disc herniation with no apparent cause.  Following the surgery, her right leg had become entirely numb.  The Veteran reported that she worked out vigorously on Bowflex machines, stair climbers, and performed yoga exercises that improved the multiple sclerosis symptoms.  The chiropractor noted that the Veteran continued to experience the effects of the lumbar disc protrusion. 

In January 2013, the Board again remanded the claim for an additional VA examination to address certain symptoms that were not evaluated in 2008 such as repeated bruising and welts associated with injections, whole body numbness, a band around the abdomen, swallowing difficulties, memory loss and fatigue.  The Board also requested current VA outpatient records and directed that the Veteran be provided another opportunity to identify or submit relevant evidence.  In February 2013, the AMC provided an adequate notice and request to the Veteran for additional evidence.  

In March 2013, a VA neurologist noted a review of the claims file and the Veteran's report of increased severity of all the symptoms previously noted in the treatment and examination records.  She reported increased fatigue after only five minutes of activity, worsening gait and leg function, increased need for self-catheterization, disturbed sleep from muscle cramping, and worsening vision.  

The physician noted for the first time in the record that mild swallowing difficulties were due to multiple sclerosis but that sleep difficulties were not caused by the disease.  

The physician noted that the Veteran did not experience incontinence but did experience a daytime voiding interval of two to three hours with hesitancy and catheterization three to four times daily and recurrent urinary tract infections, all attributable to multiple sclerosis.  

Regarding nerve and muscle functions, gait was wide and abnormal with instability and imbalance.  The physician noted that the Veteran used a wheelchair on a constant basis and occasionally a walker.  Muscle strength on all extremities was less than normal with no movement against resistance of the right hip and right ankle.  The physician summarized muscle dysfunction of the upper extremities and lower left as mild and as severe on the lower right with decreased lower leg muscle tone.  He also noted that the Veteran was unable to prepare meals, dress, or bathe.   Bilateral ankle and knee reflexes were hypoactive.  There was a loss of sensation in the lower left leg.  There was widespread ataxia in the tongue, fingers and severely in the lower legs.  

The physician noted that the Veteran did not have symptoms of depression, cognitive impairment, dementia or other mental disorder associated with multiple sclerosis.  He referred to the 2005 examination without further explanation.  

In assessing the activities of daily living, the physician noted that the Veteran required assistance in meal preparation, toileting, hygiene, and medication administration.  However, the physician indicated that the Veteran was not bedridden and did not require assistance for protection from environmental hazards

A separate vision examination was performed by a VA ophthalmologist who also reviewed the claims file.  Corrected distant vision was 20/70 on the left and 20/40 or better on the right.  There was a slight pallor of the fundus of both eyes but no other deficiencies or loss of field of vision.  The ophthalmologist diagnosed bilateral optic neuropathy and found that the vision deficits did not impair the Veteran's ability to work. 

In June 2013, the AMC granted separate service connection and a 10 percent rating for a pharynx/larynx condition.  The AMC also granted ratings of 30 percent each for weakness of the bilateral upper and lower extremities and a rating of 10 percent for bilateral optic neuritis with mild loss of visual acuity, all ratings effective in March 2013, the date of the VA examinations.    

The Veteran and her mother submitted letters to the Board in March 2013 with a waiver of consideration by the RO.  They report substantially the same symptoms as noted in the medical records but described the symptoms as severe or extreme.  Both reported difficulty with mobility and use of a cane or walker but neither mentioned the constant use of a wheelchair.  The Veteran also reported confusion, lack of concentration and memory loss.  


III.  Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The Board will consider the propriety of the ratings assigned.  
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Multiple sclerosis is evaluated under Diagnostic Code 8018, which provides for a minimum rating of 30 percent.  To warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Manifestations include psychotic symptoms, complete partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  Partial loss of use of one or more extremities from neurological lesions, such as those caused by multiple sclerosis, is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

For the minimum rating, it is required that there be ascertainable residuals capable of objective verification and must be approached on the basis of the diagnosis recorded.  Subjective residual will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.   For ratings in excess of the minimum, the appropriate diagnostic code must be cited.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025, Note.  

Disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Ratings are further based on whether there is complete or incomplete paralysis of a particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

Medical evidence of record does not identify a specific nerve system for the upper extremities.  In fact, a VA neurologist clearly explained that multiple sclerosis was not a disease of the peripheral nerves but rather a disease of the central nervous system and is consistent with Diagnostic Code 8018 for multiple sclerosis.  Nevertheless, 38 C.F.R. § 4.124a requires that the impairment of the extremities be rated for the nature and degree of impairment described under the Diagnostic Codes for the peripheral nerves.  

The Veteran's upper extremity dysfunction is currently rated under Diagnostic Code 8516 that provides ratings for paralysis of the ulnar nerve.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Diagnostic Codes 8514 and 8515 for the radial and median nerve respectively provide for the same ratings for incomplete paralysis except that ratings of 50 and 40 percent for the major and minor side are warranted for severe incomplete paralysis.  Diagnostic Code 8513 for all lower radical groups of the upper extremities provides for the same ratings except that ratings of 70 and 60 percent are warranted for severe incomplete paralysis of the major and minor sides.  

The Veteran's lower extremity dysfunction is currently rated under Diagnostic Code 8521 which provides ratings for paralysis of the external popliteal nerve.  Diagnostic Code 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  

Higher ratings are available for complete paralysis of nerve systems of the upper and lower extremities but the evidence of record does not show that the Veteran's disease causes complete paralysis.  

Bladder dysfunction is rated for urine leakage, urinary frequency, obstructed voiding and chronic urinary tract infection.  The lay and medical evidence of record indicates that the Veteran does not experience leakage but does experience frequency, obstructed voiding, and urinary tract infections.  

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 
Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating.  

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

Chronic urinary tract infection warrants ratings as follows:  Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a. 

Optic neuropathy is rated on visual acuity and visual field impairment.  38 C.F.R. § 4.79, Diagnostic Code 6026.  Visual acuity is based on corrected distance vision.  Diagnostic Codes 6065 and 6066 provide for ratings when vision is evident in both eyes.  As the medical evidence of record does not show a loss of field of vision or impairment of muscle function, Diagnostic Codes 6080 and 6090 do not apply.  

Regarding the Veteran's swallowing and slurred speech symptoms, the RO assigned a rating under Diagnostic Codes 8018-6521.  Diagnostic Code 6521provides for a 50 percent rating for injury, burn or disease to the pharynx causing stricture or obstruction or paralysis of the soft palate causing swallowing difficulty, nasal regurgitation, and speech impairment.  The RO determined that a 50 percent rating was not warranted but assigned a 10 percent rating for swallowing difficulty and speech impairment without further explanation.  Medical evidence of record indicates that the Veteran's slurred speech and swallowing difficulty are a consequence of her central nervous system disease.  Alternatively, Diagnostic Code 8210 provides for a 10 percent rating for moderate incomplete paralysis and a 30 percent rating for severe incomplete paralysis.  

IV.  Analysis

Regarding the minimum rating for multiple sclerosis, the Board finds that a minimum rating of 30 percent, but not higher, under Diagnostic Code 8018 is warranted for the entire period of time covered by this appeal.  The Veteran has been diagnosed with the disease and, as required by the Diagnostic Code 8018, related symptoms are separately rated under the relevant codes for those complications.  

The Board considered whether the current service connection and 30 percent rating for depression is also a residual symptom of multiple sclerosis.  In July 2005, a VA psychologist reviewed the claims file, examined the Veteran, and determined that the Veteran's depression was not caused by or the result of multiple sclerosis and that there was only a mild contribution from the experience of multiple sclerosis.  The RO granted service connection for other reasons, and the Veteran has not provided evidence or argument to the contrary.  Therefore, the Board finds that any mild contribution to the Veteran's depression prior to July 2005 is adequately recognized in the minimum rating for multiple sclerosis and thereafter by a separate rating that has not been challenged by the Veteran.   Therefore, the Board will not further address mental health symptoms or treatment.  

There is lay evidence from the Veteran of additional symptoms of mental confusion and loss of memory and concentration.   In 2005, a VA psychologist examined the Veteran and did not observe memory or concentration deficits.  In March 2013, a VA neurologist also noted no cognitive impairment or dementia associated with multiple sclerosis and determined that she does not require protection from environmental hazards.  Although the Veteran requires day time assistance with physical activities, there is no credible evidence that she is unable to manage her own financial affairs and daily activities.  She resides in her own home and maintains legal custody and decision making for her children.  Therefore, to the extent that her disease does impose mild effects on memory or concentration, these symptoms are adequately contemplated in the minimum rating for multiple sclerosis.  Excluding the ratings for separately compensable disorders discussed below, a rating in excess of 30 percent for multiple sclerosis is not warranted.  

Regarding a rating for bilateral optical neuritis, an initial compensable rating prior to March 22, 2013, or a rating in excess of 10 percent thereafter are not warranted.  

The Veteran's multiple sclerosis was first investigated when she exhibited blurred vision and a diopter shift in the left eye during a July 2004 examination.  In February 2005, corrected distant visual acuity was 20/40 and 20/20, which warrants a noncompensable rating under Diagnostic Code 6064.  Other eye and vision characteristics including visual field were normal.  In September 2008, the Veteran reported that her vision difficulties precluded driving an automobile, and in December 2008, the Veteran reported daily episodes of blurred vision, color disturbances, and loss of distance judgment.  The examiner noted that the vision deficits would preclude employment in most jobs except those performed by the blind.  However, corrected distance vision was noted as 20/50 and 20/20 with a slight pallor in the right optic disc. Subsequent examinations contained reports of similar symptoms but corrected distance vision was 20/40 and 20/30 in December 2009.  Finally, in March 2013, corrected distance vision was 20/70 on the left and 20/40 on the right warranting a 10 percent rating under Diagnostic Code 6064.  On this occasion, the examiner concluded that the visual deficit would not preclude employment.   

Therefore, based on the schedular criteria for visual acuity, an initial compensable rating prior to March 22, 2013 or in excess of 10 percent thereafter are not warranted.  Higher schedular ratings are not warranted because corrected distant visual acuity was not more severe. There is no evidence of a loss of field of vision.  The rating criteria does not consider near vision correction or color disturbances as a disabling feature, and the only organic eye deficits noted were a slight pallor consistent with multiple sclerosis.  

Regarding urinary retention, this dysfunction was first reported by the Veteran and noted by an examiner in March 2005.  The Veteran reported voiding 9 to 10 times per day (suggesting every 2 to 3 hours) and incurred occasional infections.  Even though the symptoms were not associated with multiple sclerosis at that time, the Board finds that they are a component of the disease determined by an examiner in July 2005.  In May 2005, a clinician advised self-catheterization, and by July 2005, the Veteran started employing the procedure up to 2 to 4 times per day and continued at this interval to the present. 

Even though the RO granted separate service connection and a 30 percent rating effective in November 9, 2006, the date of receipt of a separate claim for service connection for the disorder, the Board finds that the disorder is a component of multiple sclerosis and first manifested in March 2005.  An initial rating of 10 percent, effective March 16, 2005, is warranted under 38 C.F.R. § 4.115a for urinary voiding interval of between 2 to 3 hours.  A 30 percent rating is warranted, effective July 12, 2005, under 38 C.F.R. § 4.115a for obstructed voiding with urinary retention requiring intermittent catheterization.  A higher schedular rating for obstructed voiding is not available.  Higher ratings under other symptomatic features of urinary dysfunction are not warranted because the record does not show lay or medical evidence of urine leakage requiring absorbent garments changed more than two times per day or a voiding frequency less than one hour or more than five or more times per night.    

Regarding weakness of the bilateral upper extremities, the Board finds that a rating of 20 percent each for mild neurological dysfunction of the right and left upper extremities is warranted, under Diagnostic Codes 8512 or 8513, effective July 12, 2005, and that increased ratings of 40 and 30 percent respectively under the same Diagnostic Codes starting March 22, 2013 are warranted for moderate symptoms.   

When multiple sclerosis was first diagnosed in July 2004 and during in exacerbations in October 2004 and January 2005, the Veteran reported some loss of sensation in the left arm but examiners noted near normal strength and muscle tone.  In February 2005, a clinician noted slightly diminished grip strength and hyperactive reflexes.  In July 2005, the Veteran reported hand grip weakness that caused illegible handwriting and dropped objects.  In December 2008, the Veteran reported only a mild loss of grip strength, but also that she needed assistance with household activities and child care.  In April 2009, she continued to report illegible handwriting and trouble using a computer keyboard.  Although most symptoms were associated with the hands, examiners also noted arm weakness, loss of sensation, and arm swing while walking.  These symptoms continued for several years, although in July 2011, the Veteran reported that she was able to use exercise machines.  In March 2013, the neurologist described the upper extremity symptoms as mild but also noted that the Veteran was unable to prepare meals, dress, or bathe. 
   
The Board finds that prior to July 12, 2005, the Veteran had some loss of sensation in the left upper extremity but there was no loss of function.  As the minimum 30 percent rating for multiple sclerosis was in effect, the rating adequately contemplates mild loss of sensation associated with the central nervous system disease.  However, starting in July 2005, the Veteran reported and clinicians observed functional deficits of the hands.  The Board finds that 20 percent ratings under Diagnostic Code 8512 by analogy to mild incomplete paralysis of the lower radicular group are most appropriate.  There is no medical evidence to indicate a particular nerve system and the VA neurologist described the disease as a central nervous system disease.  Further, although the loss of function was substantially displayed in the hands, the Veteran did experience general arm weakness and numbness.  The same ratings are provided under Diagnostic Code 8513 for the entire upper extremity radicular group.  The nature and degree of dysfunction generally persisted until the March 2013 examination.  Although at that time, the neurologist described the upper extremity symptoms as mild, he noted impairment of several daily activities requiring the use of the upper extremities including meal preparation, dressing, and bathing.  

Resolving any doubt in favor of the Veteran, the Board concurs with the RO's action to increase ratings effective March 22, 2013 but finds that Diagnostic Codes 8512 or 8513 remain most appropriate for evaluation because they contemplate moderate loss of function of the entire arm rather than just the hands.  Therefore, ratings of 40 and 30 percent, respectively, under either Diagnostic Code 8512 or 8513 are warranted.  Although the Veteran and her mother describe the dysfunction as severe, the Board places greater weight on the observations of the neurologist because of his knowledge and training in the assessment of neurologic diseases.  

Regarding abnormal gait and weakness of the right and left lower extremities, the Board finds that a compensable rating is not warranted prior to February 10, 2005 but that a 10 percent rating each for the right and left lower extremity mild symptoms is warranted from that date until March 22, 2013.  Thereafter, ratings in excess of 30 and 20 percent for the right and left legs respectively are not warranted.  

 In July 2004, a VA neurologist noted subacute parathesias of the right leg.  Clinicians during the October 2004 and January 2005 exacerbations noted a loss of sensation in the left leg but near normal muscle tone and a normal gait.  In February 2005, the Veteran reported that she needed a cane for walking stability.  In examinations and clinical encounters through April 2009, the Veteran reported and clinicians observed unsteady gait, imbalance, right or left or bilateral leg numbness, weakness, and fatigue on ambulation.  Muscle atrophy was first noted as mild in December 2008.  In September 2009, a VA neurologist concluded that the symptoms were components of multiple sclerosis.  In July 2011, the Veteran reported that she was able to use several exercise machines including stair climbers to moderate her symptoms.  However, in March 2013, a VA neurologist noted that the symptoms had increased in severity with worsening gait and leg function so that she needed a walker or wheelchair for mobility. Although the neurologist assessed the left leg symptoms as mild and that the Veteran was not bedridden, he found the right leg symptoms to be severe with severe antaxia in both legs.  
 
Therefore, the Board finds that a separate compensable rating for abnormal gait and weakness of the right and left lower extremities was not warranted prior to February 2005.  The Veteran's loss of sensation was mild and did not require the use of support devices.  The Board finds that a 10 percent but not higher rating was warranted, effective February 10, 2005 for weakness of both the right and left legs under the criteria of Diagnostic Code 8521 for mild symptoms.  This Diagnostic Code is most appropriate because it relates to functions of the lower leg and because there is no medical evidence to designate a particular affected nerve group.  The effective date coincides with the Veteran's need for a cane and consistent reports of imbalance or an unsteady gait.  The weight of credible lay and medical evidence shows a slow, gradual deterioration of function.  The Board finds that ratings for weakness of the right and left legs in excess of 30 and 20 percent respectively are not warranted from March 22, 2013.  On that date, a VA neurologist noted substantially worsening function, more severe on the right, which required the use of a walker or wheelchair.  The loss of function is best characterized as moderate on the left and severe on the right because of the qualitative observations of the neurologist.  Although the Veteran and her mother describe the dysfunction as severe, the Board again places greater weight on the observations of the neurologist because of his knowledge and training in the assessment of neurologic diseases.  Higher ratings are available for complete or greater degrees of incomplete paralysis manifested by greater limitations in ambulation.  

Regarding the pharynx/larynx disorder, the Board concludes that a compensable rating prior to March 22, 2013 and in excess of 10 percent thereafter is not warranted.  

Records dated prior to December 2008 are silent for any difficulty swallowing or other throat or speech symptoms.  In December 2008, the Veteran first reported difficulty swallowing, but in April 2009, a physician noted that those difficulties had become rare.  The Veteran has been diagnosed and granted service connection for gastroesophageal reflux disease, separate from multiple sclerosis.  An association of the intermittent swallowing symptoms to multiple sclerosis was not noted that this time.  However, on March 22, 2005, a VA neurologist confirmed that persistent swallowing difficulty was a component of multiple sclerosis.  The Board finds that Diagnostic Code 8210 for incomplete paralysis of the tenth cranial nerve pertaining to the sensory and motor loss to organs of voice and pharynx is more appropriate because of the location and physiology of the disability and are more closely aligned with the current rating assigned by the RO.  As noted above, a 10 percent rating is warranted for moderate incomplete paralysis as the Veteran has difficulty swallowing but without evidence of a modified diet or nutritional deficits.  A higher rating of 30 percent under this Diagnostic Code for severe incomplete paralysis is not warranted as the dysfunction does not preclude the normal ingestion of food or the ability to vocally communicate.   

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's multiple sclerosis or any associated manifestation has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra. 

In this case, each feature of the multiple sclerosis and its functional impairment are adequately contemplated by the individual diagnostic codes throughout the progression of the disease.  The signs and symptoms and their resulting impairment are addressed in the rating schedule.  These include urinary frequency, impaired vision, weakness and difficulty walking and grip strength, and swallowing.  Higher ratings are available for more severe impairment imposed each facet of the disease.  No other manifestations invoke diagnostic codes  relevant to the other body systems or functional impairment.  In summary, the schedular criteria contemplate a wide varied of manifestations of the Veteran's functional loss.  

Even if the Board was to find that step one of Thun had been satisfied-i.e., the schedular criteria are not adequate to rating the Veteran's multiple sclerosis and its associated manifestations at all pertinent points-extra-schedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's multiple sclerosis does not present an exceptional disability picture with related factors such as frequent hospitalization or a marked interference with employment prior to September 2008 when the RO granted a total disability based on individual unemployability.  

In August 2006, the Veteran noted that her imbalance and vision deficits caused her to be unable to maintain a job.  However, clinical records showed that the Veteran was able to ambulate with a cane and that correctable vision acuity was only mildly degraded.  In March 2008, an SSA evaluator noted that the Veteran was not precluded from light work.  However, on September 17, 2008, the Veteran reported falling, slurred speech, and an inability to drive an automobile.  The RO granted a total disability based on individual unemployability due to service-connected disabilities from September 17, 2008.  

In sum, the weight of the credible lay and medical evidence demonstrates that higher staged ratings are warranted as follows: 

A rating of 10 percent, effective March 16, 2005, under 38 C.F.R. § 4.115a for urinary voiding interval of between 2 to 3 hours.  Effective July 12, 2005, a 30 percent rating , under 38 C.F.R. § 4.115a, for obstructed voiding with urinary retention requiring intermittent catheterization.   

A rating of 20 percent, each, for mild neurologic dysfunction of the right and left upper extremities, under Diagnostic Codes 8512 or 8513, effective July 12, 2005.  Effective March 22, 2013, ratings of 40 and 30 percent for the right and left upper extremities, respectively, under the same diagnostic codes, for moderate symptoms.  

A rating of 10 percent, each, for weakness of the right and left legs under the criteria of Diagnostic Code 8521 for mild symptoms, effective February 10, 2005.  From March 22, 2013, a rating of 20 percent, each, for weakness of the right and left legs under the criteria of Diagnostic Code 8521 for moderate symptoms.  

The weight of credible lay and medical evidence  demonstrates that higher ratings are not warranted as follows: 

A rating in excess of 30 percent prior to March 16, 2005 for multiple sclerosis and its residuals.  

An initial compensable rating prior to March 22, 2013 and a rating in excess of 10 percent from that date for optical neuritis. 

A compensable rating prior to March 22, 2013 and in excess of 10 percent thereafter for a pharynx/larynx disorder.  

The Board has favorably applied the benefit-of-the doubt doctrine in determining that the criteria for higher ratings for certain separate manifestations at certain points (outlined above) are met, but finds that the preponderance of the evidence is against assignment of other rating(s) at any other point(s).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

To avoid errors, the Board will defer to the RO the calculation of combined ratings consistent with the actions taken herein. 





(CONTINUED ON THE NEXT PAGE)




ORDER

A rating in excess of 30 percent for multiple sclerosis and its associated manifestations, prior to March 16, 2005, is denied. 

For separately-rated optical neuritis, an initial, compensable rating prior to March 22, 2013, and a rating in excess of 10 percent from that date, are denied.  

For separately-rated obstructive voiding and urinary retention, a rating of 10 percent, from March 16, 2005 to July 11, 2005, and 30 percent rating from July 12, 2005, are granted. 

For separately-rated neurologic dysfunction of the right and left upper extremities, a rating of 20 percent, each, from July 12, 2005 to March 21, 2013, and ratings of 40 and 30 percent, respectively, from March 22, 2013, are granted.

For separately-rated weakness of the right and left legs, a 10 percent rating, each, from February 10, 2005 to March 21, 2013, and a 20 percent rating, each, from March 22, 2012, are granted. 

For a separately-rated  pharynx/larynx disorder, a compensable rating prior to March 22, 2013, and a rating in excess of 10 percent from that date, are denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


